Case 1:14-cv-01205-RGA Document 109-2 Filed 08/03/20 Page 1 of 3 PageID #: 1105




                                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 19-2995
                                    ________________

                                 TAMRA N. ROBINSON,
                                       Appellant

                                              v.

                    FIRST STATE COMMUNITY ACTION AGENCY
                                ________________

                      On Appeal from the United States District Court
                                for the District of Delaware
                               (D. Del. No. 1:14-cv-01205)
                        District Judge: Hon. Richard G. Andrews
                                    ________________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on June 29, 2020

              Before: KRAUSE, PHIPPS, and GREENBERG, Circuit Judges.

                               (Opinion filed: July 10, 2020)

                                    ________________

                                        OPINION*
                                    ________________




        *
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
 does not constitute binding precedent.
Case 1:14-cv-01205-RGA Document 109-2 Filed 08/03/20 Page 2 of 3 PageID #: 1106




 KRAUSE, Circuit Judge.

           Plaintiff Tamra Robinson appeals the District Court’s denial of her request for

 appellate attorneys’ fees after she successfully defended a jury verdict in her favor.

 Because Robinson’s claim was legally meritless and we affirmed only due to Defendant

 First State Community Action Agency’s waiver of any argument on this ground, “special

 circumstances” justified the District Court’s denial of appellate attorneys’ fees, and we will

 affirm.

                                         DISCUSSION1

           While the Americans with Disabilities Act’s fee-shifting provision gives a court

 discretion to “allow the prevailing party . . . a reasonable attorney’s fee,” 42 U.S.C.

 § 12205, such fees are not guaranteed: A prevailing party that may “ordinarily recover an

 attorney’s fee” should not do so where “special circumstances would render such an award

 unjust,” Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (citation omitted).             Such

 circumstances were present here.

           Robinson won a jury verdict based on a legal theory that First State discriminated

 against her because she was regarded as disabled, a theory that was no longer viable after

 the 2008 amendments to the ADA. See Robinson v. First State Cmty. Action Agency, 920

 F.3d 182, 186 (3d Cir. 2019). For this victory, Robinson was awarded $135,452.26 in


           1
           The District Court had jurisdiction under 28 U.S.C. § 1331, and we have
 jurisdiction under 28 U.S.C. § 1291. “We review the District Court’s attorneys’ fees award
 for abuse of discretion,” which occurs when “the judge fails to apply the proper legal
 standard or to follow proper procedures in making the determination, or bases an award
 upon findings of fact that are clearly erroneous.” United States ex rel. Palmer v. C&D
 Techs., Inc., 897 F.3d 128, 138 (3d Cir. 2018) (citation omitted).
                                               2
Case 1:14-cv-01205-RGA Document 109-2 Filed 08/03/20 Page 3 of 3 PageID #: 1107




 attorneys’ fees. Robinson then successfully defended this judgment on appeal, but only

 thanks to an error by First State: First State waived any objection to the “regarded as”

 theory of the case by failing to raise it before the District Court, so we declined to consider

 the issue for the first time on appeal and thus affirmed the District Court’s judgment. Id.

 at 186–89. Under these circumstances, awarding appellate attorneys’ fees in addition to

 the fees already awarded would be a “windfall[]” for Robinson’s counsel. See Farrar v.

 Hobby, 506 U.S. 103, 115 (1992) (citation omitted). Additionally, because the “regarded

 as” theory of ADA liability is no longer viable and Robinson succeeded only due to First

 State’s missteps, the “legal issue” on which Robinson prevailed has no “significance”; the

 judgment will not “deter future lawless conduct”; and an award of appellate attorneys’ fees

 thus serves no “public purpose.” See id. at 121–22 (O’Connor, J., concurring).

        In light of these unusual “special circumstances,” Hensley, 461 U.S. at 429 (citation

 omitted), it was within the District Court’s discretion to determine that Robinson “should

 receive no [appellate] attorney’s fees at all,” Farrar, 506 U.S. at 115.

                                         CONCLUSION

        For the foregoing reasons, we will affirm the order of the District Court.




                                               3
